                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID ROBERT BENTZ,

               Plaintiff,

        v.                                          Case No. 3:18-cv-00017-JPG-RJD

 DR. NEWBOLD,

               Defendant.

                                      JUDGMENT
       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this matter is DISMISSED

WITHOUT PREJUDICE.

DATED: March 19, 2019

                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY: s/Tina Gray
                                                    Deputy Clerk
Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
